Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 21,
2019




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00980-CV

   HARRIS COUNTY APPRAISAL DISTRICT AND HARRIS COUNTY
            APPRAISAL REVIEW BOARD, Appellants

                                         V.

    CSC SERVICEWORKS, INC. AND APPLIANCE WAREHOUSE OF
                    AMERICA, Appellees

                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-19851


                          MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed October 29, 2018. On
March 8, 2019, appellants filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot